Case 9:18-cv-81222-DMM Document 40 Entered on FLSD Docket 08/19/2019 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               SOUTH ERN DISTRICT O F FLORIDA

                                  C A SE NO .18-cv-81222-DM M


   M ARY M CLEAN ,individually and on
   behalfof al1others sim ilarly situated,

                 Plaintiff,



  BRETT A.OSBORN,D.O.,PLLC,a
  professionallim ited liability company

                 D efendant.
                                             /

                  ORDER PRELIM INARILY APPROVING CLASS ACTION
               SETTLEM ENT AND CERTIFYING TH E SETTLEM ENT CLASS
          THIS CAUSE comesbeforethe Courton Plaintiff'sUnopposed M otion forPrelim inary

  ApprovalofClassActionSettlement,filedon March25,2019.(DE 37).PlaintiffM aryM clean
  (çsplaintiff')initiatedthisaction onSeptember13,2018,alleging,onbehalfofherselfandaclass
  of sim ilarly situated persons,tw o counts ofTCPA violations againstD efendantBrettA . O sborn,

  D.O.PLLC (dtosborn''). The Partiesreached a settlementafter a mediation conference,and
  Plaintiffnow moves,with Defendant'sconsent,foran ordergranting prelim inary approvalofthe

  classadionsettlementsetforthintheParties'SettlementAgreement(DE 37-1),certifyingaclass
  forsettlementpurposes,and providing notice to the SettlementClass.

         Upon consideration ofthe M otion,the Settlem entand a1lexhibitsthereto, the record in

  these proceedings,the representations and recom m endationsofcounsel, and therequirementsof

  law,theCourtfindsthat:(1)thisCourthasjurisdictionoverthesubjectmatterandthePartiesto
  thisAction;(2)the proposed SettlementClassmeetstherequirementsofFederalRuleofCivil
Case 9:18-cv-81222-DMM Document 40 Entered on FLSD Docket 08/19/2019 Page 2 of 12




   Proctdure 23 and should bt certified forsettlementpurposesonly;(3)thepersonsand entitits
   identifiedbelow shouldbeappointed ClassRepresentativeand ClassCounsel;(4)theSettlement
   is the result of inform ed,good-faith,arm 's-length negotiations between the Parties and their

   capableandexperiencedcounsel,andisnottheresultofcollusion;(5)theSettlementiswithinthe
   rangeofreasonablenessand should bepreliminarilyapproved;(6)theproposed Noticeprogram
   and proposed form sofNotice satisfy FederalRule ofCivilProcedure 23 and constitutionaldue

   process requirem ents,and are reasonably calculated under the circum stances to apprise the

   Settlem entClassofthe pendency ofthe Adion,classcertification,the terms ofthe Settlement,

  ClassCounsel'sapplicationforanawardofattorneys'feesandexpenses(i$FeeApplication'')and
  requestfora Service Award forPlaintiff,and theirrights to opt-outofthe Settlem entClass or

  objecttotheSettlement,ClassCounsel'sFeeApplication,and/ortherequestforaServiceAward
  forPlaintiff;(7)goodcauseexiststo scheduleandconductaFinalApprovalHearing,pursuantto
  FederalRuleofCivilProcedure23(e),to assisttheCourtin determining whetherto grantFinal
  Approval of the Settlem ent and enter the FinalApproval Order, and whether to grant Class

  Counsel'sFeeApplication and requestfora Service Award forPlaintiff,'and (8)theotherrelated

  m atterspertinentto the Prelim inary Approvalofthe Settlem entshould also be approved.

         ln lightofthe foregoing,itis

         O RD ER ED A N D AD JU D G ED as follow s:

                 As used in this Prelim inary ApprovalOrder,unless otherwise noted, capitalized

  term s shallhave the definitions and m eanings accorded to them in the Settlem ent.

         2.      The Courthasjurisdiction overthe subjectmatterand Partiestothisproceeding
  pursuantto28U.S.C.jj 1331,1332.
                V enue isproperin thisD istrict.




                                                   2
Case 9:18-cv-81222-DMM Document 40 Entered on FLSD Docket 08/19/2019 Page 3 of 12




   ProvisionalClassCertification and Appointm entofClassRepresentativeand ClassCounsel

          4.     ltis wellestablished thattdga) class may be certified solely for purposes of
   settlementlifja settlementisreached before a litigated determination ofthe classcertitication
   issue.'' Borcea v.CarnivalCorp., 238F.R.D.664,671(S.
                                                      D.Fla.2006)(internalquotationmarks
   omitted).Indecidingwhethertoprovisionallycertifyasettlementclass,acourtmustconsiderthe
   sam e factorsthatitwould considerin connection with aproposed litigation class- Le., allRule

   23(a)factorsandatleastonesubsectionofRule23(b)mustbesatistied - exceptthattheCoul'
                                                                                    t
   need notconsiderthe manageability ofa potentialtrial, since the settlem ent,if approved,would

   obviate the need fora trial. ld ;Am chem Products,lnc. v.Windsor,521U.S.59l,620(1997).

                 Asdetailed in the following paragraphs,the Courtfinds,forsettlementpurposes

   only,thattheFederalRule ofCivilProcedure 23 factors are presentand thatcertification ofthe

  proposed Settlement Class is appropriate under Rule 23. The Courttherefore provisionally

  certifiesthe following SettlementClass:

         A1lindividuals(within oroutside oftheUnited States)(i)who weresentoneor
         moretextmessagesorvoicemailmessages(ii)onhisorhercellulartelephone (iii)
         byoronbehalfofOsborn,(iv)from September13,2014through thedateofFinal
         Approval.

         6.     The followingareexcludedfrom theSettlementClass:(1)thetrialjudgepresiding
  overthiscase;(2)Osborn,aswellasanyparent,subsidiary,affiliateorcontrolpersonofOsborn,
  and the officers,directors,agents,servantsoremployees ofOsborn;(3)any ofthe Released
  Parties;(4)theimmediatefamilyofanysuchpersontsl;(5)anySettlementClassmemberwhohas
  timelyopted-outofthisproceeding;and(6)Plaintiff'sCounselandtheiremployees.
                Specifically,the Courtfinds,for settlem ent purposes and conditioned on final

  certification oftheproposedclassand ontheentry oftheFinalApprovalOrder, thatthe Settlem ent

  Class satisfiesthe follow ing factors ofFederalRule ofCivilProcedure 23:



                                               3
Case 9:18-cv-81222-DMM Document 40 Entered on FLSD Docket 08/19/2019 Page 4 of 12




                        N um erosity: In the A ction, over 8,000 individuals are m em bers of the

   proposed SettlementClass.TheproposedSettlementClassisthussonumerousthatjoinderofa11
   m em bers is im practicable. The following are excluded from the SettlementClass: (l)thetrial

   judgepresidingoverthiscase;(2)Osborn,aswellasany parent,subsidiary,affiliateorcontrol
   person ofOsborn,and theofficers,directors,agents, sel
                                                       wantsoremployeesofOsborn;(3)anyof
   theReleased Parties;(4)the immediatefamily ofany such personts);(5)any SettlementClass
   M ember who has timely opted outofthis proceeding;and (6) Plaintiff's Counseland their
   em ployees.

             (b)       Commonality:dtgclommonalityrequirestheplaintifftodemonstratethatthe
  classmembersthavesufferedthesameinjury,'''and theplaintiffscommoncontention S'mustbe
  ofsuch anaturethatitiscapable ofclasswide resolution which meansthatdeterm ination ofits

  truth orfalsity willresolve an issue thatiscentralto thevalidity ofeach oneoftheclaim sin one

  stroke.'' W al-M artStores,lnc. v.Dukes,564 U.S.338,349-50 (2011)(citation omitted). Here,

  the com monality requirem ent is satisfied. M ultiple questions of law and fact centering on

  Defendant'sclass-widepracticesarecom mon to thePlaintiffandtheSettlem entClass, are alleged

  tohaveinjuredallmembersoftheSettlementClassinthesameway,andwouldgeneratecommon
  answerscentralto theviability oftheclaim swerethiscasetoproceed to trial.

             (c)       Typicality:The Plaintiffs claims are typical of the Settlement Class
  becausethey concern the same alleged Defendant'spractices, arise from the same legaltheories,

  and allege the sam etypes ofharm and entitlementto relief. Rule23(a)(3)isthereforesatisfied,

  See Kornberg v.Carnival Cruise Lines, Inc.,741 F.2d 1332,1337 (11th Ci
                                                                       r.1984)(typicality
  satisfied whereclaim stsarise from the sam eeventorpattern orpractice and arebased onthesnme

  legaltheory'');M urray v.Auslander,244 F.3d 807,811(11th Cir.2001)(named plaintiffsare



                                               4
Case 9:18-cv-81222-DMM Document 40 Entered on FLSD Docket 08/19/2019 Page 5 of 12




   typicalofthtclasswherethey tspossessthesameinterestand sufferthesameinjury astheclass
   memberf').
              (d)       Adequacv:UnderRule 23(a)(4),ktadequacy''relatesto:(1)whetherthe
   proposed class representativeshave interests antagonistic to the class;and (2)whetherthe
  proposed classcounselhasthe competenceto undertakethe litigation atissue. Kirkpatrick v.

  JC.Bradford tt Co.,827F.2d 718,726-28(11th Cir.1987).Here,Rule23(a)(4)issatisfied
  because there are no conflicts ofinterestbetween the Plaintiffand the Settlem entClass, and

  Plaintiff has retained compttent counselto represent him and the Settlem ent Class. C lass

  Counselregularly engage in consumerclasslitigation,complex litigation, and otherlitigation

  sim ilar to this A ction, and have dedicated substantial resources to the prosecution of the

  Action.M oreover,thePlaintiffand ClassCounselappearto have com petently representedthe

  Settlem entClass in the A ction. See Lyons v Georgia-pacs cCorp.Salaried EmployeesRel.
                                               .




  Plan,221F.3d 1235,1253(11thCir.2000).
              (e)       Predominance and Superioritv:Rule 23(b)(3) requires that common
  questionsoffactand law mustpredominate such thatthey dthagve)a directimpacton every
  class m em ber's effort to establish liability that is more substantial than the impact of

  individualized issuesin resolvingthe claim orclaim sofeach classm ember.'' Vega v.T-M obile

  USA,lnc.,564 F.3d 1256,1270 (11th Cir.2009) (internalquotation omitted,alteration in
  original).Rule23(b)(3)issatisfied herebecausethecommon legaland allegedfactualissues
  here predom inate over individualized issues, and resolution of the com m on issues for the

  m em bers of the Settlem ent Class in a single, coordinated proceeding is superiorto thousands

  ofindividuallawsuitsaddressing the sam e legaland factualissues. In a liability determ ination,

  thosecomm on issueswould predom inate overany issuesthatareuniqueto individualm embers




                                                   5
Case 9:18-cv-81222-DMM Document 40 Entered on FLSD Docket 08/19/2019 Page 6 of 12




   ofthe Settlem entClass. M oreover,each m em berofthe Settlem entClasshasclaimsthatarise

   from the sam eorsim ilaralleged practicesaswellasthe sam e legaltheories.

          8.     TheCourtappointsPlaintiffM ary M clean asClassRepresentative.

                 The Courtappoints the follow ing people and firm s as Class Counsel:ScottA .

   Edelsberg ofEdelsberg Law,P.A.;Andrew J. ShamisofSham isand Gentile,P.A.,and M anuelS.

   Hiraldo ofHiraldo P.A.

          l0.    The Courtrecognizesthat,in the eventthe Settlem entdoesnotbecom e Finalfor

   anyreason,Defendantreservesal1ofitsdefensesandobjedionsagainstandrightstoopposeany
   requestforclasscertification,and thatDefendantalso reselwesits defensesto the m eritsofthe

  claim s.

  Prelim inary ApprovaloftheSettlem ent

                 At the prelim inary approval stage,the Court's task is to evaluate whether the

  Settlementiswithin the 'krange ofreasonableness.'' 4 Newberg on Class Actions j 11.26.
  Stprelim inary approvalis appropriate where the proposed settlem entisthe resultoftheparties'

  good faith negotiations,there are no obvious deficiencies and the settlem ent falls within the

  range of reason.'' Sm ith v. Wm Wrigley Jr.Co.,2010 W L 2401149,at*2 (S.D.Fla.Jun.15,
                                  .




  2010). Settlementnegotiationsthatinvolve arm 'slength,informed bargainingwith the aidof
  experienced counsel support a prelim inary finding of fairness.      See M anualfor Complex
  Litigation, Third,     30.42 (W est 1995)          presumption of fairness, adequacy, and
  reasonableness m ay attach to a class settlem ent reached in arm 's-length negotiations betw een

  experienced,capable counselafterm eaningfuldiscovery.''
                                                        )(internalquotationmarksomitted).
                The Court prelim inarily approves the Settlem ent, together with all exhibits

  thereto,as fair,reasonable,and adequate. The Courtfinds that the Settlem entw as reached in




                                                 6
Case 9:18-cv-81222-DMM Document 40 Entered on FLSD Docket 08/19/2019 Page 7 of 12




   the absence of collusion,is the product of informed, good-faith, arm 's-length negotiations

   between the Partiesand theircapable and experienced counsel. The Courtfurtherfindsthatthe

   Settlem ent,including the exhibits thereto, iswithin the range ofreasonableness and possible

   judicialapproval,such that:(a)aprcsumption offairnessisappropriate forthepurposes of
   preliminary settlementapproval;and (b)itisappropriatetoeffectuatenoticetotheSettlement
   Class,assetforth below and in the Settlement, and schedule aFinalApprovalHearing to assist

   the Courtin determining whetherto grantFinalApprovalto the Settlementand enter a Final

   ApprovalO rder.

   Approvalof Class N otice and the C laim s Process

                 The Courtapprovesthe form and contentofthe Classnoticesand ClaimsForm ,

  substantially in theform sattached asExhibits l-4 tothe Settlem ent. TheCourtfurtherfindsthat

  the Class Notice program described in the Settlement is the best practicable under the

  circum stances. The ClassNotice program is reasonably calculated underthe circum stancesto

  inform the SettlementClassofthe pendency ofthe Action, certification ofa Settlem entClass,

  the term softhe Settlem ent,Class Counsel's Fee Application and the requestforService A w ard

  forPlaintiff,andtheirrightstoopt-outoftheSettlementClassorobjecttotheSettlement.The
  Class notices and Class Notice program constitute sufficientnotice to al1persons entitled to

  notice. The Classnoticesand ClassN otice program satisfy al1applicablerequirementsoflaw .

         14.    Epiq Class A ction & Claim s Solutions, Inc.shallserve asthe A dm inistrator.

         l5.    The A dm inistrator shallim plem entthe C lass N otice program , as setforth below

  and in theSettlement,using the Classnoticessubstantially in the form sattached asExhibits1-3

  to the Settlem entand approved by thisPrelim inary A pprovalO rder. N otice shallbe provided to

  the mem bersofthe Settlem entClasspursuantto the ClassNotice program , as specified in the




                                                7
Case 9:18-cv-81222-DMM Document 40 Entered on FLSD Docket 08/19/2019 Page 8 of 12




   Settlementand approved by thisPrelim inary ApprovalOrder. The ClassNoticeprogram shall

   include,to the extent necessary,Em ailN otice, M ailed N otice,Online N otice,and Long-Form

   N otice,as setforth in the Settlem entand below .

          Em ailN otice and M ailed N otice

          16.    TheEm ailNoticeProgram shallbecompletedno laterthan 70daysbeforetheFinal

   ApprovalH earing.

                 TheAdministratorshalladm inisterM ailN oticeassetforth inthe Settlem ent. M ail

  Notice shallbecom pletedno laterthan 45 daysbeforetheFinalApprovalHearing.

          Settlem entW ebsiteand OnlineNotice

          18.    The Administratorshallestablish a Settlem entW ebsite as am eansforSettlem ent

  Classm embersto obtain noticeof,andinformation about, theSettlem ent.TheSettlem entW ebsite

  shallbeestablishedassoon aspracticablefollowingPrelim inaryApproval, butno laterthanbefore

  comm encem entof the ClassN otice program . The Settlem entW ebsite shallinclude an online

  portalto file Claim Form s,hyperlinks to the Settlem ent, the Long-Form N otice,the Prelim inary

  ApprovalOrder,and othersuch documentsasClassCounseland counselforDefendantagree to

  include.

                 The Adm inistrator is directed to perform a11 substantive responsibilities with

  respectto effectuating the ClassN otice program , assetforth in the Settlement.

  FinalApprovalH earina.O pt-o uts.and Obiections

         20.     A FinalApprovalH earing shallbe held before thisCourton D ecem ber 5, 2019 at

  1 p.m . to determ ine w hether to grant Final A pproval to the Settlem ent and to enter a Final

  A pprovalOrder,and whether Class Counsel's Fee A pplication and request for a Service Aw ard

  forthe Class Representative should be granted. The hearing shalltake place atthe United States




                                                 8
Case 9:18-cv-81222-DMM Document 40 Entered on FLSD Docket 08/19/2019 Page 9 of 12



   Distrid Courtat70lClematisStreet, Second Floor,Courtroom 7,W estPalm Beach, Florida.

          21.    Any person within the Settlem ent Class who wishes to be excluded from the

   Settlem entClassmay exercisetheirrightto opt-outoftheSettlementClassby followingtheopt-

   outproceduressetforth in the Settlem entand in theN oticesatany tim e during the Opt-outPeriod.

   To be valid and tim ely,opt-outrequests mustbe received by a1lthose listed in the Long-Form

  Noticeon orbeforethe lastday oftheOpt-outPeriod, w hich is 30 daysbefore the FinalA pproval

   Hearing(slopt-outDeadline'),andmailedtotheaddressesindicatedintheLong FonnNotice.
          22. Any SettlementClassMembermay objecttotheSettlement,ClassCounsel'sFee
  Application,ortherequestforaServiceAwardforPlaintiff.Anysuchobjectionsmustbemailed
  to the Clerk oftheCoul'
                        t,ClassCounsel,and Defendant's Counsel, atthe addressesindicated in

  the Long-Form Notice. Foran objection to be considered by the Court,theobjection mustbe
  postm arked no laterthan 30daysbeforetheFinalApprovalHearing, as setforth in the N otice.To

  bevalid,anobjectionmustincludethefollowinginformation'
                                                       .
             the nam e ofthe A ction'
                                    ,

         b. theobjector'sfullname,address,andtelephonenumber;
             an explanation ofthe basisupon which theobjectorclaimsto bea SettlementClass
             M em ber'
                     ,

             allgrounds forthe objection,accompanied by any legalsupportforthe objection
             knowntotheobjectororhiscounsel;
         e. thenumberoftimesin which the objectorhasobjected to a classaction settlement
             withinthefiveyearsprecedingthedatethattheobjectortilestheobjection,thecaption
             ofeachcaseinwhichtheobjectorhasmadesuchanobjection,andacopyofanyorders
Case 9:18-cv-81222-DMM Document 40 Entered on FLSD Docket 08/19/2019 Page 10 of 12




               relatedto orrulingupon theobjector'spriorsuch objectionsthatwereissued by the
               trialand appellatecourtsin each listed case;

               theidentity ofallcounselwhorepresenttheobjector,includingany formerorcurrent
               counselwhomaybeentitledtocompensationforanyreasonrelatedtotheobjectionto
               the SettlementorFee Application;

          g. a copy ofany ordersrelated to orruling upon counsel'sorthe counsel's law filnn's

               priorobjedionsmadebyindividualsororganizationsrepresented bythatwereissued
               by the trialand appellate courtsin each listed case in which the objector'scounsel
               and/or counsel's law firm have objected to a class action settlement within the
               preceding 5 years;

          h. anyanda11agreementsthatrelatetotheobjectionortheprocessofobjecting- whether
               writtenororal- betweenobjedororobjedor'seounselandanyotherpersonorentity;
             theidentityofallcounsel(ifany)representingtheobjedorwhowillappearattheFinal
             A pprovalHearing;

         j. astatementconfirmingwhethertheobjectorintendstopersonallyappearand/ortestify
             atthe FinalA pprovalH earing;

             a listofallpersonsw ho w illbe called to testify atthe FinalApprovalH earing in support

             oftheobjection;and
             theobjector'ssignature(anattorney'ssignatureisnotsufficient).
   Further Papersin SupportofSettlem ent and A ttornev's Fee A pplication

         23.     Plaintiff and Class Counsel shall tile their M otion for Final Approval of the

  Settlem ent,Fee Application and request for a Service A w ard for Plaintiff, no laterthan October

  21,2019,w hich is 45 days before the FinalA pprovalH earing.
Case 9:18-cv-81222-DMM Document 40 Entered on FLSD Docket 08/19/2019 Page 11 of 12




          24. Plaintiffand ClassCounselshallfile theirresponsesto timelyfiled objectionsto
   the M otion for Final Approval of the Settlem ent, the Fee Application and/orrequesta Service

   Aw ard forPlaintiffno laterthan N ovem ber20, 2019,which is15daysbeforetheFinalApproval

   Hearing.

   EffectofFailureto ApproveSettlvm ent
                                     -




                 Ifthe Settlem entisnotfinally approvedby the Court,orforany reason theParties

   failto obtain a FinalApprovalOrder as contemplated in the Settlem ent, or the Settlem ent is

   terminated pursuantto itstennsforany reason,thenthe following shallapply:

               (a)       Allordersand findingsentered in connection with the Settlementshall
   become nulland void and haveno furtherforceand effect, shallnotbe used orreferred to forany

   pum osewhatsoever,and shallnotbe adm issible ordiscoverablein any otherproceeding;

               (b)       NothinginthisPreliminaryApprovalOrderis,ormaybeconstruedas,any
   adm ission orconcession by oragainstDefendantorPlaintiffon any pointoffactorlaw ;and

                        N either the Settlem ent term s nor any publicly dissem inated infonnation

   regarding the Settlem ent,including,withoutlim itation, the ClassN otice,courtfilings,orders and

   public statem ents,m ay be used as evidence. In addition,neitherthe fad of,norany documents

   relatingto,eitherParty'swithdrawalfrom the Settlem ent, any failure ofthe Courtto approve the

   Settlementand/oranyobjectionsorinterventionsmaybeusedasevidence.
   StavY ar ofO ther Proceedings

         26.     A 1lproceedings in the A ction are stayed untilfurther orderofthe Court, exceptas

  m ay be necessary to im plem ent the tenns of the Settlem ent. Pending final determ ination of

  whether the Settlem ent should be approved, Plaintiff,a1l persons in the Settlem ent Class, and

  personspurporting to ad on theirbehalfare enjoined from commencing orprosecuting (either
Case 9:18-cv-81222-DMM Document 40 Entered on FLSD Docket 08/19/2019 Page 12 of 12




   directly,representatively orinanyothercapacity)againstany oftheReleasedPartiesanyaction
   orproceeding in any court,arbitration forum ortribunalasserting any oftheReleased Claim s.

          37.   Based on theforegoing,theCourtsetsthefollowingschedulefortheFinalApproval

   Hearing and the actionswhich m usttakeplacebeforeand aherit:


                Event                        D ate                   T im eline

    Deadline forEmailand            S                    70 daysbeforetheFinalApproval
    OnlineNotice                     eptem ber26,2019    Hearin
    DeadlineforCom pletion of       O                    45 daysbeforethe FinalApproval
    M ailedN oti                        ctober21,2019
                 ce                                      H earin
    Deadlineforfiling M otion for
    FinalA pprovalofthe
    Settlem entand Class                                 45 days before the FinalA pproval
    C ounsel,s Fee Application      October21,2019       Hearing
    and expenses,and fora
    Service A w ard
    Deadline foropting-outofthe
    Settlem entand forsubmission    November5,2019       30 daysbefore the FinalApproval
    ofOb.ections                                         Hearing
    D eadline forResponsesto                             15 daysbefore the FinalA pproval
    O b.ections                     N ovem ber 20,2019   H earin
    FinalA rovalH earin             D ecem ber 5,2019
    Lastday ClassClaimantsmay       oecem ber:()2()j9    15 daysaftertheFinalApproval
    subm itaClaim Fonn                           '       Hearin

   SIGNED in Cham bersin W estPalm Beach, Fl
                                           oridathis/         ayo August,2019.



                                               D N A LD M .M ID D LEBROO K S
                                               UN ITED STATES D ISTRICT JU D GE
   CC'   CounselofRecord
